DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 20 October 2021 and not repeated herein is overcome and hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 7 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16805602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35, 38-41, 43, 45, 49-51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibanel, et al., WO 2015/002961 (“Gibanel”)(previously cited).
Regarding claims 35 and 49-51, Gibanel discloses an aqueous coating composition and a two piece drawn and ironed aluminum beverage can comprising an interior coating formed from the aqueous coating composition [abstract, 0001, 0005, 0030, 0131-0133, Fig. 1].
Gibanel teaches an example of the coating composition wherein the composition comprises a first polymer component formed by emulsion polymerizing a first-stage monomer component and a second polymer component which is formed by emulsion polymerizing a second stage monomer component [0190, Table 6].  The first-stage monomer component comprises 40.9wt% of ethyl acrylate, 40.9 wt% of styrene, and 18.2 wt% of methacrylic acid and the second-stage monomer component comprises 66.7 wt% of styrene, 11.1 wt% of glycidyl methacrylate, and 22.2 wt% of ethyl acrylate [0190, Table 6]. The Examiner calculates that the first polymer component produced from the first-stage monomer component has a Tg of about 32.2° C and the second polymer component produced from the first-stage monomer component has a Tg of 59.2° C.  As such, the difference in the Tg between the two polymer components of the 
While Gibanel silent regarding the metal exposure and adhesion properties of the coating, it is noted that the coating composition disclosed by Gibanel is substantially identical to the coating composition claimed and disclosed by Applicant in terms of the Tg of the two emulsion polymerized stages and the difference in Tg value between the two stages.  Additionally, Applicant’s specification indicates that the claimed metal exposure property is the result of the composition comprising both a lower Tg and a higher Tg emulsion polymerized stage (see paragraph 00174 of the specification as filed).  It is also noted that the coating composition disclosed by Gibanel comprises both a lower and a higher Tg emulsion polymerized stage. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the coating composition taught by Gibanel would intrinsically meet the limitations of claim 35 and 49-51 (see MPEP 2112 V). 
Regarding claim 38, the calculated Tg of both the first and second polymer component of the composition disclosed by Gibanel are above 30° C.
Regarding claim 39, since Gibanel does not teach or suggest that the disclosed coating composition is required to comprise any additional components, Gibanel reasonably teaches a composition in which 100wt% of resin solids is formed by the two emulsion polymerized stages which meets the limitation of claim 39.
Regarding claim 40, 
Regarding claim 41, the first monomer component comprises 54.5wt% of ethyl acrylate which reads on the claimed at least 50wt% of one or more (meth)acrylates.
Regarding claim 43, the composition disclosed by Gibanel is free of BPA, BPF, BPS, halogenated monomers, and acrylamide-type monomers [0190, Table 7].
Regarding claim 45, Gibanel does not teach or suggest forming the coating composition from polyether compounds or polyether polymers and therefore reasonably teaches a composition comprising 0wt% of these compounds.
Regarding claim 54, the first polymerization stage of the disclosed example has a Tg that is lower than the Tg of the second polymerized stage [0190, Table 7] which meets the limitations of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was 

Claims 46-48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel as applied to claim 35 above.
Regarding claims 46 and 47, Gibanel teaches that the coating composition may comprise a hydroxyl-reactive curing agent (i.e. curing agent) [0114, 0116] which may be, inter alia, a phenoplast resin.  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to have included a phenoplast resin as a crosslinking agent to the coating composition disclosed by Gibanel with the expectation of producing a coating composition that is capable of curing.  The phenoplast resin the resulting composition would have read on the crosslinker.
Regarding claim 48,
Regarding claim 52, Gibanel teaches that the disclosed coating composition is suitable for coating the interior of beverage cans [abstract, claim 1].  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the disclosed coating composition to coat the interior of beverage can and then place a beverage in the can.  

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive. 
On pages 16 and 17 of the remarks Applicant asserts that Gibanel does not teach a coating composition having a gradient Tg.  The Examiner disagrees with this assertion for the following reason.  When considering claim 35 it is noted that the claim recites “a multi-stage polymeric latex having two or more emulsion polymerized ethylenically unsaturated monomer stages” (emphasis added). It is the Examiner’s position that from the language used in clam 35 a gradient as claimed may reasonably be considered as being present when only two emulsion polymerized ethylenically unsaturated monomer stages are added to the polymerization process.  Such is the case with the example composition of Gibanel which forms the basis of the instant rejection. As such, the Examiner maintains that the instantly rejected claims are properly rejected as being anticipated or obviated by the disclosure of Gibanel.  For this reason Applicant’s argument is not found persuasive.
On pages 17-19 of the remarks Applicant sets forth several reasons why the teachings of Gehman are not relevant to the invention of Gibanel.  The Examiner .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/LEE E SANDERSON/           Primary Examiner, Art Unit 1782